DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined. Claims 1, 2, 6-15, 18 and 19 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 07/11/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 04/27/2022 has been withdrawn. Claim Objections and Claim Rejections under 35 USC § 112 and 35 USC § 101 have been overcome by Applicant’s amendments filed 07/11/2022.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to storage device and, more particularly, to apparatuses and methods and computer program products for verifying memory interface.
The claimed invention as set forth in claim 1 recites features such as:
A method for verifying a memory interface, performed by a processing unit when loading and executing program codes of a software or/and a firmware module, which are stored on a non-transitory computer-readable storage medium, wherein the processing unit is coupled to the memory interface (I/F), a static random access memory (SRAM) and a test I/F, the method comprising: 
storing a setting to a first register of the memory I/F to drive a physical layer (PHY) of the memory I/F to pull-high or pull-low a signal voltage at every Input-Output (IO) pin that is connected to a memory device to a predefined level; 
reading a test result corresponding to every IO pin from a second register of the memory I/F, wherein the test result is set with a voltage measurement circuit of the PHY for determining whether the signal voltage at every IO pin has reached an ideal level; and 
storing the test result corresponding to every IO pin in the SRAM, thereby enabling a test host to obtain the test result for each IO pin from the SRAM through the test I/F.

The closest prior art is Huang et al. (US-20160179388), which teaches Micro-sequencer state machine or state machine 310, in one aspect, is a sequencer or micro-sequencer capable of driving or controlling voltage levels at I/O pins 320-322 using addresses stored in PC 302 to step through a section of micro-program or sequencer opcode stored in opcode memory 312. Upon receiving scheduler commands (“CMDs”) from a scheduler via I/O 334, state machine 310 is able to parse CMDs based on sequencer opcode stored in opcode memory 312. After forwarding a response (“RSP”) to the scheduler to acknowledge the receipt of CMDs, state machine 310 sets up an opcode index in PC 302 based on the result of parsing CMDs and control (or feedback) signals such as state/instruction feedback from opcode memory 312. (¶ [0047], Fig. 3 and discussion therein).
Another prior art is DiCarlo et al. (US-5416908), which teaches Another object is to provide a mechanism by which both modules independently test the interface by storing data in the memory of the interface and reading the data back from the memory. (Col. 2, ll. 44-47).
The prior arts of record, however, fail to teach, singly or in combination, storing a setting to a first register of the memory I/F to drive a physical layer (PHY) of the memory I/F to pull-high or pull-low a signal voltage at every Input-Output (IO) pin that is connected to a memory device to a predefined level; reading a test result corresponding to every IO pin from a second register of the memory I/F, wherein the test result is set with a voltage measurement circuit of the PHY for determining whether the signal voltage at every IO pin has reached an ideal level; and storing the test result corresponding to every IO pin in the SRAM, thereby enabling a test host to obtain the test result for each IO pin from the SRAM through the test I/F. As such, modification of the prior art of record to include the claimed storing a setting to a first register of the memory I/F to drive a physical layer (PHY) of the memory I/F to pull-high or pull-low a signal voltage at every Input-Output (IO) pin that is connected to a memory device to a predefined level; reading a test result corresponding to every IO pin from a second register of the memory I/F, wherein the test result is set with a voltage measurement circuit of the PHY for determining whether the signal voltage at every IO pin has reached an ideal level; and storing the test result corresponding to every IO pin in the SRAM, thereby enabling a test host to obtain the test result for each IO pin from the SRAM through the test I/F can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the storing a setting to a first register of the memory I/F to drive a physical layer (PHY) of the memory I/F to pull-high or pull-low a signal voltage at every Input-Output (IO) pin that is connected to a memory device to a predefined level; reading a test result corresponding to every IO pin from a second register of the memory I/F, wherein the test result is set with a voltage measurement circuit of the PHY for determining whether the signal voltage at every IO pin has reached an ideal level; and storing the test result corresponding to every IO pin in the SRAM, thereby enabling a test host to obtain the test result for each IO pin from the SRAM through the test I/F set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the storing a setting to a first register of the memory I/F to drive a physical layer (PHY) of the memory I/F to pull-high or pull-low a signal voltage at every Input-Output (IO) pin that is connected to a memory device to a predefined level; reading a test result corresponding to every IO pin from a second register of the memory I/F, wherein the test result is set with a voltage measurement circuit of the PHY for determining whether the signal voltage at every IO pin has reached an ideal level; and storing the test result corresponding to every IO pin in the SRAM, thereby enabling a test host to obtain the test result for each IO pin from the SRAM through the test I/F as set forth in claim 1. Independent claims 9 and 14 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/29/2022